Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2013

          Nos. 04-13-00222-CR, 04-13-00223-CR, 04-13-00224-CR, 04-13-00225-CR

                                  Francisco R. HERNANDEZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
           Trial Court Nos. 2010CR0819, 2011CR2469, 2012CR2586, 2012CR3718A
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                          ORDER
        The trial court’s certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record filed in each of
these appeals contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant; therefore, the trial
court’s certifications accurately reflect that the criminal cases are plea-bargain cases. See TEX.
R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The
appeal must be dismissed if a certification that shows the defendant has a right of appeal has not
been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore
ORDERED that these appeals will be dismissed pursuant to rule 25.2(d) of the Texas Rules of
Appellate Procedure unless appellant causes amended trial court certifications to be filed by May
22, 2013, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex.
App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our
resolution of the certification issue.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.


                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court